DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 13 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claims 13 and 17) recite: “the virtual volume manager being configured to access the first non-volatile storage device and the second non-volatile storage device via the first and second bindings”.  It is unclear if the virtual volume manager is configured to access the first and/or second non-volatile storage device(s) using either the first and/or second binding, or if each respective binding is used to access each respective non-volatile storage device.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (Pub 20150317088) (hereafter Hussain) in view of Simoncelli (Pub 20140156960)

As per claim 1, Hussain teaches:
A method, comprising:
receiving configuration data for a virtual machine, the configuration data including instructions associated with managing computing resources on a plurality of non-volatile storage devices on a computing device; ([Paragraph 16], The physical NVMe controller 102 is coupled to the host 106 via a PCIe/NVMe link/connection 111 and both the NVMe managing engine 108 and the VMs 110 running on the host 106 are configured to access the physical NVMe controller 102 and the virtual NVMe controllers 104 via the PCIe/NVMe link/connection 111. For a non-limiting example, the PCIe/NVMe link/connection 111 is a PCIe Gen3 x8 bus.  [Paragraph 17], the physical NVMe controller 102 further includes an interface 118 to access and communicate with a plurality of non-volatile disk storage units 120 such as SSDs. In some embodiments, the physical NVMe controller 102 provides both Physical Functions (PFs) and Virtual Functions (VFs) to support the virtual NVMe controllers 104 running on it. As referred to herein, a PF function is a PCIe function used to configure and manage the single root I/O virtualization (SR-IOV) functionality of the controller such as enabling virtualization and exposing PCIe VFs, wherein a VF function is a lightweight PCIe function that supports SR-IOV and represents a virtualized instance of the controller for a virtual NVMe controller 104.  [Paragraph 33], where one or more virtual NVMe controllers are created and initialized running on a single physical NVMe controller, wherein each of the virtual NVMe controllers is configured to support one or more of a plurality of virtual machines (VMs) running on a host in a one-to-one correspondence. The flowchart 300 continues to block 304, where a logical volume of storage units is established having one or more corresponding namespaces for each of the VMs to access via its corresponding virtual NVMe controller. The flowchart 300 continues to block 306, where commands and/or data from each of the VMs are retrieved and processed by its corresponding virtual NVMe controller to access the logical volume of storage units for the VM. The flowchart 300 ends at block 308, where processing results of the commands and/or data are provided back to the VM via its corresponding virtual NVMe controller.)
establishing a first binding between the virtual machine and a first non-volatile storage device of the plurality of non-volatile storage devices; 
establishing a second binding between the virtual machine and a second non- volatile storage device of the plurality of non-volatile storage devices; and
implementing a virtual volume manager on an operating system of the virtual machine, the virtual volume manager being configured to access the first non-volatile storage device and the second non-volatile storage device via the first and second bindings and in accordance with the received configuration data.
([Paragraph 3], Here, a VM is a software implementation of a physical machine (i.e. a computer) that executes programs to emulate an existing computing environment such as an operating system (OS)… [Paragraph 4], Since the VMs running on the host at the data center may belong to different web service providers, it would be desirable for each of the VMs to have its own dedicated NVMe controller and namespace for its own storage units instead of sharing with other VMs. [Paragraph 20], In the example of FIG. 1, the plurality of virtual NVMe controllers 104 running on the single physical NVMe controller 102 are created and managed by the NVMe management engine 108. Here, each virtual NVMe controller 104 is a hardware accelerated software engine emulating the functionalities of an NVMe controller to be accessed by one of the VMs 110 running on the host 106, wherein all functions of the virtual NVMe controllers 104 can be managed by the NVMe management engine 108 as discussed in details below. [Paragraph 21], In some embodiments, the virtual NVMe controllers 104 have a one-to-one correspondence with the VMs 110, wherein each virtual NVMe controller 104 interacts with and allows access from only one of the VMs 110. Each virtual NVMe controller 104 is assigned to and dedicated to support one and only one of the VMs 110 to access its storage devices, wherein any single virtual NVMe controller 104 is not shared across multiple VMs 110. In some embodiments, a unique static secret (e.g., 12-byte long) is configured and assigned to each VM 110 during initialization of the system 100. Every subsequent request to a virtual NVMe controller 104 from a particular VM 110 is then checked and authenticated against the static secret assigned to the particular VM 110 in real time during the interacting process between the virtual NVMe controller 104 and the VM 110.  [Paragraph 22], each of the virtual NVMe controllers 104 establishes and provides its corresponding VM 110 with a logical or virtual volume/disk, which is a collection of storage units/devices with which the VM 110 performs I/O operations to. Here, the volume is classified as virtual since it maps to one or more physical storage devices locally attached to the NVMe controller 102. In some embodiments, the virtual volume includes a meta-data mapping table between the virtual volume and the storage devices 120, wherein the mapping table translates an incoming (virtual) volume identifier and a logical block addressing (LBA) on the virtual volume to one or more corresponding physical disk identifiers and LBAs on the storage devices 120. In some embodiments, the virtual disk may include logical blocks across multiple physical disks in the storage devices 120.  [Paragraph 12], In addition, since the virtual NVMe controllers enable the VMs to access the namespace of their storage devices directly without going through the hypervisor on the host, they effectively offload the data and control I/O operations from the hypervisor, thus eliminating a potential bottleneck for the host and increasing I/O throughput for the VMs to access their storage devices.)
	Although Hussain discloses implementing a virtual NVMe controller within a virtual machine, wherein the virtual NVMe is configured to access the first and second non-volatile storage devices based on configuration data.
	However, Hussain does not explicitly disclose implementing a virtual volume manager on an operating system of the virtual machine.
Simoncelli teaches implementing a virtual volume manager on an operating system of the virtual machine. ([Paragraph 15], Each virtual machine (VM) 131 includes a guest operating system (guest OS) 133 that may be different from one virtual machine to another. The guest OS 133 may include, but is not limited to, a Microsoft Windows.RTM. OS, a Linux.RTM. OS, a UNIX-based OS, a Solaris.RTM. OS, a Mac.RTM. OS, Fedora, etc…  In one embodiment, each of the VMs 131 may access the logical data storage 105 (e.g., read or write data to the logical data storage) using the LVM 135. In another embodiment, each of the VMs 131 may also include an LVM and the each VM 131 may use its own LVM, rather than LVM 135, to access the logical data storage 105.  [Paragraph 16], The LVM 135 may partition, allocate, and/or organize the drives 162, 172 and 182 according to a logical organization or structure. This allows the LVM 135 to create logical volumes (e.g., logical volumes 160, 170, 180 and 189) according to the preferences or requirements of users (e.g., administrators or other people using the VMs 131 or the hosts 109 and 110).)
	It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Hussain wherein configuration data for managing plurality of non-volatile storage devices are received, bindings (i.e. first and second binding) between a virtual machine(s) to the plurality of non-volatile storage devices are establish via mapping and a controller (e.g. virtual volume manager) to control/provide access to the first and second storage devices based on configuration data, into teachings of Simoncelli wherein by implementing a logical volume manager on each user virtual machines, it allows each user of the virtual machine to create logical volumes based on user preferences and/or requirements.  Furthermore, since each virtual machine has a virtual volume manager, it allows VMs to access the storage devices directly without going through a hypervisor, thus offloading I/O control operations from the hypervisor.
	
As per claim 2, rejection of claim 1 is incorporated:
Hussain  teaches wherein establishing the first binding includes binding the virtual machine to a first namespace associated with a partitioned portion of a first solid state storage (SSD) device, and
wherein establishing the second binding including binding the virtual machine to a second namespace associated with a partitioned portion of a second SSD device. ([Paragraph 11], As a result, each of the VMs running on the host has its own namespace(s) and can access its storage devices directly through its own virtual NVMe controller.  [Paragraph 23], each of the virtual NVMe controllers 104 provides/exports the storage units associated with its corresponding VM 110 as one or more NVMe namespaces organized as a plurality of directories and files to enable the VM 110 to access the virtual volume via a filename and/or a path in the namespaces.  [Paragraph 11], First, a plurality of virtual NVMe controllers are created on a single physical NVMe controller, which is associated with one or more storage devices.  [Paragraph 2], Non-volatile memory express, also known as NVMe or NVM Express, is a specification that allows a solid-state drive (SSD) to make effective use of a high-speed Peripheral Component Interconnect Express (PCIe) bus attached to a computing device or host.)
Simoncelli also teaches ([Paragraph 3], The LVM may use metadata on the drives to store the configuration details of the logical volume groups. The metadata may also include permissions (e.g., read and/or write permissions) for storage locations (e.g., a logical volume, a logical volume group, a file, a directory/folder, a set of data blocks). For example, the metadata may indicate that a logical volume should be read only (e.g., data cannot be written to the logical volume).  [Paragraph 11], storage location may be one or more of a file, a directory, a partition, a logical volume, a logical volume group, and/or a set of data blocks on one or more of the drives in the logical data storage.)

As per claim 3, rejection of claim 2 is incorporated:
Hussain teaches wherein the virtual volume manager is configured to provide a customer view including a single storage volume representative of a combination of the first namespace and the second namespace. ([Paragraph 23], In some embodiments, each of the virtual NVMe controllers 104 provides/exports the storage units associated with its corresponding VM 110 as one or more NVMe namespaces organized as a plurality of directories and files to enable the VM 110 to access the virtual volume via a filename and/or a path in the namespaces.)
Simoncelli also teaches ([Paragraph 3], The LVM may use metadata on the drives to store the configuration details of the logical volume groups. The metadata may also include permissions (e.g., read and/or write permissions) for storage locations (e.g., a logical volume, a logical volume group, a file, a directory/folder, a set of data blocks). For example, the metadata may indicate that a logical volume should be read only (e.g., data cannot be written to the logical volume).  [Paragraph 11], storage location may be one or more of a file, a directory, a partition, a logical volume, a logical volume group, and/or a set of data blocks on one or more of the drives in the logical data storage.  [Paragraph 16], The LVM 135 may partition, allocate, and/or organize the drives 162, 172 and 182 according to a logical organization or structure. This allows the LVM 135 to create logical volumes (e.g., logical volumes 160, 170, 180 and 189) according to the preferences or requirements of users (e.g., administrators or other people using the VMs 131 or the hosts 109 and 110).)

As per claim 4, rejection of claim 1 is incorporated:
Hussain teaches wherein establishing the first binding includes virtualizing at least a portion of the first non-volatile storage device to the virtual machine via a first physical function, and
wherein establishing the second binding includes virtualizing at least a portion of the second non-volatile storage device to the virtual machine via a second physical function. ([Paragraph 16], The physical NVMe controller 102 is coupled to the host 106 via a PCIe/NVMe link/connection 111 and both the NVMe managing engine 108 and the VMs 110 running on the host 106 are configured to access the physical NVMe controller 102 and the virtual NVMe controllers 104 via the PCIe/NVMe link/connection 111. For a non-limiting example, the PCIe/NVMe link/connection 111 is a PCIe Gen3 x8 bus.  [Paragraph 17], the physical NVMe controller 102 further includes an interface 118 to access and communicate with a plurality of non-volatile disk storage units 120 such as SSDs. In some embodiments, the physical NVMe controller 102 provides both Physical Functions (PFs) and Virtual Functions (VFs) to support the virtual NVMe controllers 104 running on it. As referred to herein, a PF function is a PCIe function used to configure and manage the single root I/O virtualization (SR-IOV) functionality of the controller such as enabling virtualization and exposing PCIe VFs, wherein a VF function is a lightweight PCIe function that supports SR-IOV and represents a virtualized instance of the controller for a virtual NVMe controller 104.  [Paragraph 33], where one or more virtual NVMe controllers are created and initialized running on a single physical NVMe controller, wherein each of the virtual NVMe controllers is configured to support one or more of a plurality of virtual machines (VMs) running on a host in a one-to-one correspondence. The flowchart 300 continues to block 304, where a logical volume of storage units is established having one or more corresponding namespaces for each of the VMs to access via its corresponding virtual NVMe controller. The flowchart 300 continues to block 306, where commands and/or data from each of the VMs are retrieved and processed by its corresponding virtual NVMe controller to access the logical volume of storage units for the VM. The flowchart 300 ends at block 308, where processing results of the commands and/or data are provided back to the VM via its corresponding virtual NVMe controller.)

As per claim 5, rejection of claim 4 is incorporated:
Hussain teaches wherein the first physical function and the second physical function include one or more of:
a single root input/output (IO) virtualization physical function; or
a multi-physical function. ([Paragraph 17], In some embodiments, the physical NVMe controller 102 further includes an interface 118 to access and communicate with a plurality of non-volatile disk storage units 120 such as SSDs. In some embodiments, the physical NVMe controller 102 provides both Physical Functions (PFs) and Virtual Functions (VFs) to support the virtual NVMe controllers 104 running on it. As referred to herein, a PF function is a PCIe function used to configure and manage the single root I/O virtualization (SR-IOV) functionality of the controller such as enabling virtualization and exposing PCIe VFs, wherein a VF function is a lightweight PCIe function that supports SR-IOV and represents a virtualized instance of the controller for a virtual NVMe controller 104.)

As per claim 6, rejection of claim 1 is incorporated:
Hussain teaches wherein the virtual volume manager is implemented locally on a guest operating system of the virtual machine, and wherein the virtual machine is implemented on the computing device including a hypervisor and host operating system. ([Paragraph 3], Here, a VM is a software implementation of a physical machine (i.e. a computer) that executes programs to emulate an existing computing environment such as an operating system (OS). The VM runs on top of a hypervisor, which creates and runs one or more VMs on the host. The hypervisor presents each VM with a virtual operating platform and manages the execution of each VM on the host. [Paragraph 4], Since the VMs running on the host at the data center may belong to different web service providers, it would be desirable for each of the VMs to have its own dedicated NVMe controller and namespace for its own storage units instead of sharing with other VMs.)
Simoncelli teaches wherein the virtual volume manager is implemented locally on a guest operating system of the virtual machine and host operating system.  ([Paragraph 2], hypervisor and is also known as a virtual machine monitor (VMM), a kernel-based hypervisor, or part of a host operating system… [Paragraph 15], Each virtual machine (VM) 131 includes a guest operating system (guest OS) 133 that may be different from one virtual machine to another. The guest OS 133 may include, but is not limited to, a Microsoft Windows.RTM. OS, a Linux.RTM. OS, a UNIX-based OS, a Solaris.RTM. OS, a Mac.RTM. OS, Fedora, etc…  In one embodiment, each of the VMs 131 may access the logical data storage 105 (e.g., read or write data to the logical data storage) using the LVM 135. In another embodiment, each of the VMs 131 may also include an LVM and the each VM 131 may use its own LVM, rather than LVM 135, to access the logical data storage 105.  [Paragraph 16], The LVM 135 may partition, allocate, and/or organize the drives 162, 172 and 182 according to a logical organization or structure. This allows the LVM 135 to create logical volumes (e.g., logical volumes 160, 170, 180 and 189) according to the preferences or requirements of users (e.g., administrators or other people using the VMs 131 or the hosts 109 and 110).)

As per claim 7, rejection of claim 1 is incorporated:
Hussain teaches wherein the plurality of non-volatile storage devices includes a plurality of peripheral component interconnect express (PCIe) endpoints, the first non-volatile storage device including a first PCIe endpoint coupled to a root complex and the second non-volatile storage device including a second PCIe endpoint coupled to the root complex. ([Paragraph 2], Non-volatile memory express, also known as NVMe or NVM Express, is a specification that allows a solid-state drive (SSD) to make effective use of a high-speed Peripheral Component Interconnect Express (PCIe) bus attached to a computing device or host…  [Paragraph 17], As referred to herein, a PF function is a PCIe function used to configure and manage the single root I/O virtualization (SR-IOV) functionality of the controller such as enabling virtualization and exposing PCIe VFs, wherein a VF function is a lightweight PCIe function that supports SR-IOV and represents a virtualized instance of the controller for a virtual NVMe controller 104. Each VF shares one or more physical resources on the physical NVMe controller 102, wherein such resources include but are not limited to on-controller memory, hardware accelerator and storage interface 118 of the physical NVMe controller 102.)

As per claim 8, rejection of claim 1 is incorporated:
Hussain teaches wherein implementing the virtual volume manager enables the virtual machine to access computing resources on the first non-volatile storage device and the second non-volatile storage device without requesting access from a host operating system of the computing device for each access command. ([Paragraph 12], In addition, since the virtual NVMe controllers enable the VMs to access the namespace of their storage devices directly without going through the hypervisor on the host, they effectively offload the data and control I/O operations from the hypervisor, thus eliminating a potential bottleneck for the host and increasing I/O throughput for the VMs to access their storage devices.)
Simoncelli teaches ([Paragraph 15], Each virtual machine (VM) 131 includes a guest operating system (guest OS) 133 that may be different from one virtual machine to another. The guest OS 133 may include, but is not limited to, a Microsoft Windows.RTM. OS, a Linux.RTM. OS, a UNIX-based OS, a Solaris.RTM. OS, a Mac.RTM. OS, Fedora, etc…  In one embodiment, each of the VMs 131 may access the logical data storage 105 (e.g., read or write data to the logical data storage) using the LVM 135. In another embodiment, each of the VMs 131 may also include an LVM and the each VM 131 may use its own LVM, rather than LVM 135, to access the logical data storage 105.)

As per claim 11, rejection of claim 1 is incorporated:
Hussain teaches establishing a third binding between the virtual machine and a third non-volatile storage device of the plurality of non-volatile storage devices; and
establishing a fourth binding between the virtual machine and a fourth non- volatile storage device of the plurality of non-volatile storage devices. ([Paragraph 22], each of the virtual NVMe controllers 104 establishes and provides its corresponding VM 110 with a logical or virtual volume/disk, which is a collection of storage units/devices with which the VM 110 performs I/O operations to. Here, the volume is classified as virtual since it maps to one or more physical storage devices locally attached to the NVMe controller 102. In some embodiments, the virtual volume includes a meta-data mapping table between the virtual volume and the storage devices 120, wherein the mapping table translates an incoming (virtual) volume identifier and a logical block addressing (LBA) on the virtual volume to one or more corresponding physical disk identifiers and LBAs on the storage devices 120. In some embodiments, the virtual disk may include logical blocks across multiple physical disks in the storage devices 120.)

As per claims 13-16, these are system claims corresponding to method claims 1, 2, 4, 5 and 8.  Therefore, rejected based on similar rationale.

As per claims 17-20, these are system claims corresponding to method claims 1, 2, 4, 5 and 8.  Therefore, rejected based on similar rationale.


Claim(s) 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain in view of Simoncelli and further in view of Edwards et al. (Pub 20110119748) (hereafter Edwards).

As per claim 9, rejection of claim 1 is incorporated:
Hussain teaches each VM having with a virtual NVMe controller which provides access to first and second non-volatile storage devices based on configuration data/information.
Simoncelli teaches a VM having a virtual volume manager controlling access to plurality of non-volatile storage devices (e.g. first and second non-volatile storage devices) based on configuration data/information.
However, Hussain and Simoncelli do not explicitly disclose wherein the configuration data includes instructions for prioritizing redundancy across the first non-volatile storage device and the second non- volatile storage device, and wherein implementing the virtual volume manager on the virtual machine causes data on the first non-volatile storage device to have redundancy on the second non-volatile storage device in accordance with the configuration data.
However, Edwards teaches wherein the configuration data includes instructions for prioritizing redundancy across the first non-volatile storage device and the second non- volatile storage device, and wherein implementing the virtual volume manager on the virtual machine causes data on the first non-volatile storage device to have redundancy on the second non-volatile storage device in accordance with the configuration data. ([Paragraph 100], the virtual volume manager controls the mapping of virtual storage devices VSDs onto the physical storage devices that are part of the shared pool. The mapping is attribute-based: VSD attributes such as required protection level (used to select parameters of RAID storage) and desired performance (used to configure the striping parameters) determine what physical storage devices could be used for a given VSD. Traditionally, server-based storage virtualization only aggregates the network or SAN storage resources to which a server is attached. The virtual volume manager in the SoftUDC can use any storage device in the data center including direct-attached storage (even attached to other servers); it provides the necessary routing and redirection capabilities and uses both the SAN the LAN fabrics for carrying I/O traffic. This enables it to offer performance and availability enhancements that are not possible by other virtualization methods. It can use a larger pool of storage devices for striping, or increasing parallelism; and it can use LAN fabric in addition to the I/O adapters to increase the available I/O bandwidth for a server. It can also provide transparent replication of the virtual storage device contents across multiple storage devices (possibly remote) to increase resilience of the storage system.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Hussain and Simoncelli wherein configuration data for managing plurality of non-volatile storage devices are received, bindings (i.e. first and second binding) between a virtual machine(s) to the plurality of non-volatile storage devices are establish via mapping and a virtual volume manager to control/provide access to the first and second storage devices based on configuration data, into teachings of Edwards wherein a volume manager, based on configuration data, obtains priority for establishing redundancy for assigned storage, because this would enhance the teachings of Hussain and Simoncelli wherein by determining/configuring a RAID level for the first and second storage devices, it allows prioritization of redundancy vs. performance.

As per claim 10, rejection of claim 1 is incorporated:
Hussain teaches each VM having with a virtual NVMe controller which provides access to first and second non-volatile storage devices based on configuration data/information.
Simoncelli teaches a VM having a virtual volume manager controlling access to plurality of non-volatile storage devices (e.g. first and second non-volatile storage devices) based on configuration data/information.
However, Hussain and Simoncelli do not explicitly disclose wherein the configuration data includes instructions for utilizing computing resources on both the first non-volatile storage device and the second non-volatile storage device to boost computing performance for the virtual machine, and wherein implementing the virtual volume manager on the virtual machine enables the virtual machine to concurrently utilize computing resources on the first non-volatile storage device and the second non-volatile storage device in accordance with the configuration data.
Edwards teaches wherein the configuration data includes instructions for utilizing computing resources on both the first non-volatile storage device and the second non-volatile storage device to boost computing performance for the virtual machine, and wherein implementing the virtual volume manager on the virtual machine enables the virtual machine to concurrently utilize computing resources on the first non-volatile storage device and the second non-volatile storage device in accordance with the configuration data. ([Paragraph 100], the virtual volume manager controls the mapping of virtual storage devices VSDs onto the physical storage devices that are part of the shared pool. The mapping is attribute-based: VSD attributes such as required protection level (used to select parameters of RAID storage) and desired performance (used to configure the striping parameters) determine what physical storage devices could be used for a given VSD. Traditionally, server-based storage virtualization only aggregates the network or SAN storage resources to which a server is attached. The virtual volume manager in the SoftUDC can use any storage device in the data center including direct-attached storage (even attached to other servers); it provides the necessary routing and redirection capabilities and uses both the SAN the LAN fabrics for carrying I/O traffic. This enables it to offer performance and availability enhancements that are not possible by other virtualization methods. It can use a larger pool of storage devices for striping, or increasing parallelism; and it can use LAN fabric in addition to the I/O adapters to increase the available I/O bandwidth for a server. It can also provide transparent replication of the virtual storage device contents across multiple storage devices (possibly remote) to increase resilience of the storage system.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Hussain and Simoncelli wherein configuration data for managing plurality of non-volatile storage devices are received, bindings (i.e. first and second binding) between a virtual machine(s) to the plurality of non-volatile storage devices are establish via mapping and a virtual volume manager to control/provide access to the first and second storage devices based on configuration data, into teachings of Edwards wherein a volume manager, based on configuration data, obtains priority for establishing redundancy for assigned storage, because this would enhance the teachings of Hussain and Simoncelli wherein by determining/configuring a RAID level for the first and second storage devices, it allows prioritization of redundancy vs. performance/concurrency.

As per claim 12, rejection of claim 11 is incorporated:
Hussain teaches each VM having with a virtual NVMe controller which provides access to first and second non-volatile storage devices based on configuration data/information.
Simoncelli teaches a VM having a virtual volume manager controlling access to plurality of non-volatile storage devices based on configuration data/information.
However, Hussain and Simoncelli do not explicitly disclose wherein the configuration data includes first instructions associated with prioritizing redundancy across multiple non-volatile storage devices and second instructions for utilizing computing resources on multiple non-volatile storage devices to boost computing performance, and 
wherein implementing the virtual volume manager on the virtual machine: 
causes data on the first non-volatile storage device to have redundancy on the second non-volatile storage device in accordance with the first instructions of the configuration data; and 
causes the virtual machine to concurrently utilize computing resources on the third non-volatile storage device and the fourth non-volatile storage device in accordance with the second instructions of the configuration data.
Edwards teaches wherein the configuration data includes first instructions associated with prioritizing redundancy across multiple non-volatile storage devices and second instructions for utilizing computing resources on multiple non-volatile storage devices to boost computing performance, and 
wherein implementing the virtual volume manager on the virtual machine: 
causes data on the first non-volatile storage device to have redundancy on the second non-volatile storage device in accordance with the first instructions of the configuration data; and 
causes the virtual machine to concurrently utilize computing resources on the third non-volatile storage device and the fourth non-volatile storage device in accordance with the second instructions of the configuration data. 
([Paragraph 100], the virtual volume manager controls the mapping of virtual storage devices VSDs onto the physical storage devices that are part of the shared pool. The mapping is attribute-based: VSD attributes such as required protection level (used to select parameters of RAID storage) and desired performance (used to configure the striping parameters) determine what physical storage devices could be used for a given VSD. Traditionally, server-based storage virtualization only aggregates the network or SAN storage resources to which a server is attached. The virtual volume manager in the SoftUDC can use any storage device in the data center including direct-attached storage (even attached to other servers); it provides the necessary routing and redirection capabilities and uses both the SAN the LAN fabrics for carrying I/O traffic. This enables it to offer performance and availability enhancements that are not possible by other virtualization methods. It can use a larger pool of storage devices for striping, or increasing parallelism; and it can use LAN fabric in addition to the I/O adapters to increase the available I/O bandwidth for a server. It can also provide transparent replication of the virtual storage device contents across multiple storage devices (possibly remote) to increase resilience of the storage system.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Hussain and Simoncelli wherein configuration data for managing plurality of non-volatile storage devices are received, bindings (i.e. first and second binding) between a virtual machine(s) to the plurality of non-volatile storage devices are establish via mapping and a virtual volume manager to control/provide access to the first and second storage devices based on configuration data, into teachings of Edwards wherein a volume manager, based on configuration data, obtains priority for establishing redundancy for assigned storage, because this would enhance the teachings of Hussain and Simoncelli wherein by determining/configuring a RAID level for the first and second storage devices, it allows prioritization of redundancy vs. performance/concurrency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196